Exhibit 10.1

 

Execution Version

 

SUPPORT AGREEMENT



 

THIS SUPPORT AGREEMENT (this “Agreement”) is dated as of September 26, 2020, by
and among each stockholder of WPX Energy, Inc., a Delaware corporation (the
“Company”), set forth on Schedule A hereto (each, a “Stockholder” and
collectively, the “Stockholders”), and Devon Energy Corporation, a Delaware
corporation (“Parent”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company and East Merger Sub, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as the same may be amended or supplemented,
the “Merger Agreement”), providing that, among other things, upon the terms and
subject to the conditions set forth in the Merger Agreement, the Company will be
merged (the “Merger”) with Merger Sub, and each outstanding share of common
stock, par value $0.01 per share, of the Company (“Company Common Stock”) will
be converted into shares of common stock, par value $0.10 per share, of Parent
(“Parent Common Stock”) as provided in the Merger Agreement;

 

WHEREAS, each Stockholder beneficially owns such number of shares of Company
Common Stock set forth opposite such Stockholder’s name on Schedule A hereto
(collectively, such shares of Company Common Stock are referred to herein as the
“Subject Shares”); and

 

WHEREAS, as a condition and inducement to Parent to enter into the Merger
Agreement, Parent has required that the Stockholders enter into this Agreement.

 

NOW, THEREFORE, to induce Parent to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein and therein, the
parties, intending to be legally bound hereby, agree as follows:

 

1.             Representations and Warranties of each Stockholder. Each
Stockholder hereby represents and warrants to Parent, severally and not jointly,
as of the date hereof as follows:

 

(a)           Due Organization. Such Stockholder is an entity duly formed under
the laws of its jurisdiction of formation and is validly existing and in good
standing under the laws thereof.

 



 

 

 

(b)           Authority; No Violation. Such Stockholder has full organizational
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly and validly approved by
the governing authority of such Stockholder and no other organizational
proceedings on the part of such Stockholder are necessary to approve this
Agreement and to perform its obligations hereunder. This Agreement has been duly
and validly executed and delivered by such Stockholder and (assuming due
authorization, execution and delivery by Parent) this Agreement constitutes a
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms, subject to the Enforceability
Exceptions. Neither the execution and delivery of this Agreement by such
Stockholder, nor the consummation by such Stockholder of the transactions
contemplated hereby, nor compliance by such Stockholder with any of the terms or
provisions hereof, will (x) violate any provision of the governing documents of
such Stockholder, (y) violate any statute, code, ordinance, rule, regulation,
judgment, order, writ, decree or injunction applicable to such Stockholder, or
any of its properties or assets, or (z) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, claim, mortgage, encumbrance, pledge, deed
of trust, security interest, equity or charge of any kind (each, a “Lien”) upon
any of the Subject Shares pursuant to any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which such Stockholder is a party, or by
which it or any of its properties or assets may be bound or affected, except, in
the case of this clause (z), for such matters that would not, individually or in
the aggregate, impair the ability of such Stockholder to perform its obligations
under this Agreement.

 

(c)           The Subject Shares. As of the date of this Agreement, such
Stockholder is the beneficial owner of and, together with the applicable
controlling entity or entities of such Stockholder set forth on Schedule A
hereto (as applicable, the “Controlling Entities”), has the sole right to vote
and dispose of the Subject Shares set forth opposite such Stockholder’s name on
Schedule A hereto, free and clear of any Liens whatsoever, except for any Liens
which arise hereunder, in each case except as disclosed in any Schedule 13D
filed by such Stockholder prior to the date hereof. Other than that certain
stockholders agreement, dated as of March 6, 2020, by and among the Company,
Felix Investments Holdings II, LLC, and solely for certain purposes, EnCap
Energy Capital Fund X, L.P., Skye Callantine and Michael Horton (the
“Stockholders’ Agreement”), none of the Subject Shares is subject to any voting
trust or other similar agreement, arrangement or restriction, except as
contemplated by this Agreement. Without limiting the generality of the
foregoing, other than the Stockholders’ Agreement (i) there are no agreements or
arrangements of any kind, contingent or otherwise, obligating such Stockholder
to sell, transfer (including by tendering into any tender or exchange offer),
assign, grant a participation interest in, option, pledge, hypothecate or
otherwise dispose of or encumber, including by operation of law or otherwise
(each, a “Transfer”), or cause to be Transferred, any of the Subject Shares,
other than a Transfer, such as a hedging or derivative transaction, with respect
to which such Stockholder (and/or its Controlling Entities) retains its Subject
Shares and the sole right to vote, dispose of and exercise dissenters’ rights
with respect to its Subject Shares during the Applicable Period (as defined
below), and (ii) no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Subject Shares. Other than the Subject
Shares, such Stockholder does not own any equity interests or other equity-based
securities in the Company or any of its Subsidiaries.

 



 2 

 





 

(d)           Absence of Litigation. There is no litigation, suit, claim,
action, proceeding or investigation pending, or to the knowledge of such
Stockholder, threatened against such Stockholder, or any property or asset of
such Stockholder, before any Governmental Entity that seeks to delay or prevent
the consummation of the transactions contemplated by this Agreement.

 

(e)           No Consents Required. No consent of, or registration, declaration
or filing with, any Person or Governmental Entity is required to be obtained or
made by or with respect to such Stockholder in connection with the execution,
delivery and performance of this Agreement and except for any applicable
requirements and filings with the SEC, if any, under the Exchange Act and except
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not prevent or delay the
performance by such Stockholder of such Stockholder’s obligations under this
Agreement in any material respect.

 

(f)            Reliance. Such Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement.

 

(g)           Stockholder Has Adequate Information. Such Stockholder is a
sophisticated seller with respect to the Subject Shares and has adequate
information concerning the business and financial condition of Parent to make an
informed decision regarding the Merger and the transactions contemplated thereby
and has independently and without reliance upon Parent and based on such
information as such Stockholder has deemed appropriate, made its own analysis
and decision to enter into this Agreement. Such Stockholder acknowledges that
Parent has not made and does not make any representation or warranty, whether
express or implied, of any kind or character except as expressly set forth in
the Merger Agreement and this Agreement. Notwithstanding the foregoing, and for
the elimination of doubt, such Stockholder is not waiving and is expressly
preserving any claims that might arise in connection with the Registration
Statement contemplated to be filed in connection with the Merger.

 



 3 

 

 

2.             Representations and Warranties of Parent. Parent hereby
represents and warrants to each Stockholder as of the date hereof as follows:

 

(a)           Due Organization. Parent is a corporation duly incorporated under
the laws of the State of Delaware and is validly existing and in good standing
under the laws thereof.

 

(b)           Authority; No Violation. Parent has full corporate power and
authority to execute and deliver this Agreement. The execution and delivery of
this Agreement have been duly and validly approved by the Board of Directors of
Parent and no other corporate proceedings on the part of Parent are necessary to
approve this Agreement. This Agreement has been duly and validly executed and
delivered by Parent and (assuming due authorization, execution and delivery by
the Stockholders) this Agreement constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms, subject to the
Enforceability Exceptions. Neither the execution and delivery of this Agreement
by Parent, nor the consummation by Parent of the transactions contemplated
hereby, nor compliance by Parent with any of the terms or provisions hereof,
will (x) violate any provision of the governing documents of Parent or the
certificate of incorporation, bylaws or similar governing documents of any of
Parent’s Subsidiaries, (y) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the Parent
or any of Parent’s Subsidiaries, or any of their respective properties or
assets, or (z) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of Parent or any of Parent’s Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Parent or any of Parent’s Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected.

 

3.             Covenants of Each Stockholder. Each Stockholder, severally and
not jointly, agrees as follows; provided that all of the following covenants
shall apply solely to actions taken by such Stockholder in its capacity as a
stockholder of the Company:

 

(a)           Agreement to Vote Subject Shares. During the Applicable Period, at
any meeting of the stockholders of the Company, however called, or at any
postponement or adjournment thereof, or in any other circumstance upon which a
vote or other approval of all or some of the stockholders of the Company is
sought, such Stockholder shall, and shall cause any holder of record of its
Subject Shares on any applicable record date to, vote: (i) in favor of adoption
of the Merger Agreement and approval of any other matter that is required to be
approved by the stockholders of the Company in order to effect the Merger;
(ii) against any merger agreement or merger (other than the Merger Agreement and
the Merger), consolidation, combination, sale or transfer of a material amount
of assets, reorganization, recapitalization, dissolution, liquidation or winding
up of or by the Company or any of its Subsidiaries that is prohibited by the
Merger Agreement (unless, in each case, such transaction is approved in writing
by Parent) or any Acquisition Proposal with respect to the Company; and
(iii) against any amendment of the Company’s certificate of incorporation or
bylaws or other proposal or transaction involving the Company or any of its
Subsidiaries, which amendment or other proposal or transaction would in any
manner delay, impede, frustrate, prevent or nullify the Merger, the Merger
Agreement or any of the transactions contemplated by the Merger Agreement or
change in any manner the voting rights of any outstanding class of capital stock
of the Company. During the Applicable Period, such Stockholder (and/or its
Controlling Entities) shall retain at all times the right to vote all of its
Subject Shares in such Stockholder’s sole discretion and without any other
limitation on those matters other than those set forth in this Section 3(a) that
are at any time or from time to time presented for consideration to the
Company’s stockholders generally. During the Applicable Period, in the event
that any meeting of the stockholders of the Company is held, such Stockholder
shall (or shall cause the holder of record on any applicable record date to)
appear at such meeting or otherwise cause all of its Subject Shares to be
counted as present thereat for purposes of establishing a quorum. During the
Applicable Period, such Stockholder further agrees not to commit or agree, and
to cause any record holder of its Subject Shares not to commit or agree, to take
any action inconsistent with the foregoing during the Applicable Period.
“Applicable Period” means the period from and including the date of this
Agreement to and including the date of the termination of this Agreement.

 



 4 

 

 

(b)           No Transfers. Except as provided in the last sentence of this
Section 3(b), such Stockholder agrees not to, and to cause any record holder of
its Subject Shares, not to, in any such case directly or indirectly, during the
Applicable Period (i) Transfer or enter into any agreement, option or other
arrangement (including any profit sharing arrangement) with respect to the
Transfer of, any of its Subject Shares (or any interest therein) to any Person,
other than the exchange of its Subject Shares for Parent Common Stock in
accordance with the Merger Agreement or (ii) grant any proxies, or deposit any
of its Subject Shares into any voting trust or enter into any voting
arrangement, whether by proxy, voting agreement or otherwise, with respect to
its Subject Shares, other than pursuant to this Agreement. Subject to the last
sentence of this Section 3(b), such Stockholder further agrees not to commit or
agree to take, and to cause any record holder of any of its Subject Shares not
to commit or agree to take, any of the foregoing actions during the Applicable
Period. Notwithstanding the foregoing, such Stockholder shall have the right to
(a) Transfer its Subject Shares to an Affiliate if and only if such Affiliate
shall have agreed in writing, in a manner acceptable in form and substance to
Parent, (i) to accept such Subject Shares subject to the terms and conditions of
this Agreement, and (ii) to be bound by this Agreement as if it were “a
Stockholder” for all purposes of this Agreement; provided, however, that no such
transfer shall relieve such Stockholder from its obligations under this
Agreement with respect to any Subject Shares or (b) Transfer its Subject Shares
in a transaction, such as a hedging or derivative transaction, with respect to
which such Stockholder retains the sole right to vote, dispose of and exercise
dissenters’ rights with respect to its Subject Shares during the Applicable
Period; provided that no such transaction shall (x) in any way limit any of the
obligations of such Stockholder under this Agreement, or (y) have any adverse
effect on the ability of the Stockholders to perform their obligations under
this Agreement.

 



 5 

 

 

(c)           Reserved.

 

(d)           Adjustment to Subject Shares. In case of a stock dividend or
distribution, or any change in the Company Common Stock by reason of any stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or the like, the term “Subject Shares” shall be deemed to refer to and
include the Subject Shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of the Subject Shares may
be changed or exchanged or which are received in such transaction.

 

(e)           Non-Solicitation. Except to the extent that the Company or its
Board of Directors is permitted to do so under the Merger Agreement, but subject
to any limitations imposed on the Company or its Board of Directors under the
Merger Agreement, such Stockholder agrees, solely in its capacity as a
stockholder of the Company, that it shall not, and shall cause its Affiliates
and shall use its reasonable best efforts to cause its and their respective
Representatives not to (i) directly or indirectly initiate or solicit, or
knowingly encourage or facilitate (including by way of furnishing non-public
information relating to the Company or any of its Subsidiaries) any inquiries or
the making or submission of any proposal that constitutes, or could reasonably
be expected to lead to, an Acquisition Proposal with respect to the Company,
(ii) participate or engage in discussions or negotiations with, or disclose any
non-public information or data relating to the Company or any of its
Subsidiaries to any Person that has made an Acquisition Proposal with respect to
the Company or to any Person in contemplation of making an Acquisition Proposal
with respect to the Company, or (iii) approve, endorse or recommend (or publicly
propose to approve, endorse or recommend) an Acquisition Proposal with respect
to the Company or enter into any agreement, including any letter of intent,
memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement, arrangement or understanding,
(A) constituting or related to, or that is intended to or could reasonably be
expected to lead to, any Acquisition Proposal with respect to the Company or
(B) requiring, intending to cause, or which could reasonably be expected to
cause the Company to abandon, terminate or fail to consummate the Merger or any
other transaction contemplated by the Merger Agreement. Each Stockholder will,
and will cause its Affiliates and its and their respective Representatives to,
immediately cease and cause to be terminated any discussions or negotiations
with any Person conducted heretofore with respect to any Acquisition Proposal
with respect to the Company. Nothing contained in this Section 3(e) shall
prevent any Person affiliated with such Stockholder who is a director or officer
of the Company or designated by such Stockholder as a director of officer of the
Company from taking actions in his capacity as a director or officer of the
Company, including taking any actions permitted under Section 5.4 of the Merger
Agreement.

 



 6 

 

 

4.             Additional Covenants of the Parties.

 

(a)           On or prior to the Closing Date, the Stockholders shall take all
actions as may be necessary to (A) enter into (i) the stockholders agreement,
substantially in the form attached hereto as Exhibit A (the “New Stockholders
Agreement”), effective as of the Closing Date and (ii) the registration rights
agreement, substantially in the form attached hereto as Exhibit B (the “New
Registration Rights Agreement”), effective as of the Closing Date and
(B) terminate that certain registration rights agreement, dated as of March 6,
2020, by and among the Company, Felix Investments Holdings II, LLC and the other
holders from time to time parties thereto.

 

(b)           On or prior to the Closing Date, the Parent shall take all actions
as may be necessary to enter into (i) the New Stockholders Agreement, effective
as of the Closing Date and (ii) the New Registration Rights Agreement, effective
as of the Closing Date.

 

5.             Assignment; No Third-Party Beneficiaries. Except as provided
herein, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties without the prior written
consent of the other parties hereto, except that Parent may assign, it its sole
discretion, any or all of its rights, interest and obligations hereunder to any
direct or indirect wholly-owned Subsidiary of Parent. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Except as otherwise expressly provided herein, this Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.

 

6.             Termination. This Agreement and the covenants and agreements set
forth in this Agreement shall automatically terminate (without any further
action of the parties) upon the earliest to occur of: (a) the termination of the
Merger Agreement in accordance with its terms; (b) the Effective Time; (c) as to
a Stockholder, the date of any modification, waiver or amendment to the Merger
Agreement effected without such Stockholder’s consent that (y) decreases the
amount or changes the form of consideration payable to all of the stockholders
of the Company pursuant to the terms of the Merger Agreement as in effect on the
date of this Agreement or (z) otherwise materially adversely affects the
interests of such Stockholder; (d) the mutual written consent of the parties
hereto and (e) the Termination Date. In the event of termination of this
Agreement pursuant to this Section 6, this Agreement shall become void and of no
effect with no liability on the part of any party; provided, however, that no
such termination shall relieve any party from liability for any breach hereof
prior to such termination.

 



 7 

 

 

7.            General Provisions.

 

(a)           Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

(b)           Notices. Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received (a) on the date of delivery if
delivered personally, (b) on the date of confirmation of receipt (or the first
Business Day following such receipt if the transmission is after 5 p.m. Central
Time on such date or if the date is not a Business Day) of transmission by
electronic mail, or (c) on the date of confirmation of receipt (or the first
Business Day following such receipt if the date is not a Business Day) if
delivered by a nationally recognized overnight courier service. All notices
hereunder shall be delivered to the address or electronic mail set forth beneath
the name of such party below (or to such other address or electronic mail as
such party shall have specified in a written notice given to the other parties
hereto):

 

(i)            If to the Stockholders, to:

 

EnCap Investments L.P. 

1100 Louisiana, Suite 4900 

Houston, Texas 77002 

Facsimile: (713) 659-6130 

Attention:       Douglas E. Swanson, Jr. 

Email:            dswanson@encapinvestments.com

 



 8 

 

 

With copies (which shall not constitute notice) to:



 

Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:           W. Matthew Strock; Doug McWilliams
Facsimile:           (713) 615-5650; (713) 615-5725
Email:                  mstrock@velaw.com; dmcwilliams@velaw.com

 

(ii)            If to Parent, to:

 

Devon Energy Corporation 

333 West Sheridan Avenue 

Oklahoma City, Oklahoma 73102 

Attention:           Jeffrey L. Ritenour; Lyndon C. Taylor; Edward Highberger 

Email:                 Jeff.Ritenour@dvn.com; lyndon.taylor@dvn.com;
Edward.Highberger@dvn.com

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP 

1000 Louisiana St., Suite 6800 

Houston, TX 77002 

Attention:           Frank E. Bayouth 

Email:                 Frank.Bayouth@skadden.com

 

(c)           Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section in this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Wherever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to September 26, 2020.

 

(d)           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.

 

(e)           Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
parties hereto and supersedes all other prior agreements and understandings,
both written and oral, among or between any of the parties hereto with respect
to the subject matter hereof.

 



 9 

 

 

(f)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflict of laws. The parties hereto hereby declare that it is
their intention that this Agreement shall be regarded as made under the laws of
the State of Delaware and that the laws of said State shall be applied in
interpreting its provisions in all cases where legal interpretation shall be
required.

 

(g)           Severability. If any provision of this Agreement or any part of
any such provision is held under any circumstances to be invalid or
unenforceable in any jurisdiction, then (a) the invalidity or unenforceability
of such provision or part thereof under such circumstances and in such
jurisdiction shall not affect the validity or enforceability of such provision
or part thereof under any other circumstances or in any other jurisdiction and
(b) the invalidity or unenforceability of such provision or part thereof shall
not affect the validity or enforceability of the remainder of such provision or
the validity or enforceability of any other provision of this Agreement;
provided that the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith in general
fashion to modify this Agreement so as to effect the original interest of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the maximum extent possible.

 

(h)           Waiver.

 

(i)            No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(ii)            No party shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 



 10 

 

 

(i)            Further Assurances. Each Stockholder will, from time to time,
(i) at the request of Parent take, or cause to be taken, all actions, and do, or
cause to be done, and assist and cooperate with the other parties hereto in
doing, all things reasonably necessary, proper or advisable to carry out the
intent and purposes of this Agreement and (ii) execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Parent may reasonably request for the purpose of
effectively carrying out the intent and purposes of this Agreement.

 

(j)            Publicity. Except as otherwise required by law (including
securities laws and regulations) and the regulations of any national stock
exchange, so long as this Agreement is in effect, no Stockholder shall issue or
cause the publication of any press release or other public announcement with
respect to, or otherwise make any public statement concerning, the transactions
contemplated by this Agreement or the Merger Agreement, without the consent of
Parent, which consent shall not be unreasonably withheld.

 

(k)           Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Merger Agreement. Notwithstanding the
foregoing, the term “Affiliate” as used in Section 3(e) of this Agreement shall
not include (i) the Company and any of its Subsidiaries or (ii) any portfolio
company of EnCap Investments L.P. or its affiliated investment funds, except for
any portfolio company taking any action that would otherwise be prohibited by
Section 3(e) at the direction or encouragement of any Stockholder or Controlling
Entity.

 

8.             Stockholder Capacity. Each Stockholder signs solely in its
capacity as the beneficial owner of its Subject Shares and nothing contained
herein shall limit or affect any actions taken by any officer, director,
partner, Affiliate or representative of such Stockholder who is or becomes an
officer or a director of the Company in his or her capacity as an officer or
director of the Company, and none of such actions in such capacity shall be
deemed to constitute a breach of this Agreement. Each Stockholder signs
individually solely on behalf of itself and not on behalf of any other
Stockholder.

 



 11 

 

 

9.             Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that money damages would not be a sufficient remedy of any such breach. It is
accordingly agreed that, in addition to any other remedy to which they are
entitled at law or in equity, the parties hereto shall be entitled to specific
performance and injunctive or other equitable relief, without the necessity of
proving the inadequacy of money damages. Notwithstanding the foregoing, Parent
agrees that with respect to any damage claim that might be brought against any
Stockholder or any of its Affiliates under this Agreement, and without regard to
whether such claim sounds in contract, tort or any other legal or equitable
theory of relief, that damages are limited to actual damages and expressly waive
any right to recover special damages, including, without limitation, lost
profits as well as any punitive or exemplary damages. In the event of any
litigation over the terms of this Agreement, the prevailing party in any such
litigation shall be entitled to reasonable attorneys’ fees and costs incurred in
connection with such litigation. The parties hereto further agree that any
action or proceeding relating to this Agreement or the transactions contemplated
hereby shall be brought and determined in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, the Superior Court of the State of
Delaware (Complex Commercial Division) or, if subject matter jurisdiction over
the matter that is the subject of the action or proceeding is vested exclusively
in the federal courts of the United States of America, the federal court of the
United States of America sitting in the district of Delaware) and any appellate
court from any thereof. In addition, each of the parties hereto (a) consents
that each party hereto irrevocably submits to the exclusive jurisdiction and
venue of such courts listed in this Section 9 in the event any dispute arises
out of this Agreement or any of the transactions contemplated hereby, (b) agrees
that each party hereto irrevocably waives the defense of an inconvenient forum
and all other defenses to venue in any such court in any such action or
proceeding, and (c) waives any right to trial by jury with respect to any claim
or proceeding related to or arising out of this Agreement or any of the
transactions contemplated hereby. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF SUCH WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.

 



 

10.           No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent or any other Person any direct or indirect ownership
or incidence of ownership of, or with respect to, any Subject Shares. Subject to
the restrictions and requirements set forth in this Agreement, all rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to each Stockholder, and this Agreement shall not
confer any right, power or authority upon Parent or any other Person to direct
the Stockholders in the voting of any of the Subject Shares (except as otherwise
specifically provided for herein).

 

[Remainder of the page intentionally left blank]

 



 12 

 



 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 



  Devon Energy Corporation       By: /s/ David A. Hager     Name: David A. Hager
    Title: President and Chief Executive Offer

 

Signature Page to Support Agreement

 



 

 

 



  Felix Investments Holdings II, LLC       By: /s/ John D. McCready     Name:
John D. McCready     Title: Chief Executive Officer

 



  Felix Energy Investments II, LLC       By: /s/ John D. McCready     Name: John
D. McCready     Title: Chief Executive Officer

 





  EnCap Energy Capital Fund X, L.P.       By: EnCap Equity Fund X GP, L.P.,    
its General Partner       By: EnCap Investments L.P.,     its General Partner  
    By: EnCap Investments GP, L.L.C.,     its General Partner

 





  By: /s/ Douglas E. Swanson, Jr.     Name: Douglas E. Swanson, Jr.     Title:
Managing Director

 



  EnCap Partners GP, LLC       By: /s/ Douglas E. Swanson, Jr.     Name: Douglas
E. Swanson, Jr.     Title: Managing Director

 



Signature Page to Support Agreement

 



 

 



 

Schedule A

 

Name of Stockholder  No.  Shares of
Company
Common Stock  Felix Investments Holdings II, LLC   152,910,532  Felix Energy
Investments II, LLC   *  EnCap Energy Capital Fund X, L.P.   *  EnCap Partners
GP, LLC   * 

 

 

* Felix Energy Investments II, LLC, EnCap Energy Capital Fund X, L.P. and EnCap
Partners GP, LLC share voting and dispositive power over the shares of Company
Common Stock held by Felix Investments Holdings II, LLC as further described in
the Schedule 13D filed March 16, 2020.

 



 

 

 

Exhibit A

 



 

 

 

STOCKHOLDERS’ AGREEMENT

 

This STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of [●], 2020, is
entered into by and among Devon Energy Corporation, a Delaware corporation
(the ”Company”), Felix Investments Holdings II, LLC, a Delaware limited
liability company (the ”Investor”) and, solely for purposes of Section 2.1 and
Section 5.10, EnCap Energy Capital Fund X, L.P. (“EnCap”).

 

WHEREAS, the Investor and WPX Energy, Inc., a Delaware corporation (“East”),
have completed the transactions contemplated by that certain Securities Purchase
Agreement, dated as of December 15, 2019, pursuant to which, among other things,
the Investor received 152,910,532 shares of East’s common stock, par value $0.01
per share;

 

WHEREAS, the Company and East have and will effect the transactions contemplated
by that certain Agreement and Plan of Merger (the “Merger Agreement”), dated as
of September 26, 2020 (the “Signing Date”), pursuant to which, among other
things, the Investor has received  [●] shares (the “Issued Shares”) of the
Company’s common stock, par value $0.10 per share (“Common Stock”); and

 

WHEREAS, in connection with, and effective upon, the date of the closing of the
transactions contemplated by the Merger Agreement (the “Closing Date”), the
Company and the Investor desire to enter into this Agreement to set forth
certain understandings among themselves.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1             Certain Definitions. As used in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person. For purposes of this Agreement, no party to this
Agreement shall be deemed to be an Affiliate of another party to this Agreement
solely by reason of the execution and delivery of this Agreement.

 

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares (a) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (b) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The term
“Beneficially Own” shall have a correlative meaning. For the avoidance of doubt,
for purposes of this Agreement, the Investor is deemed to Beneficially Own the
shares of Common Stock owned by it notwithstanding the fact that such shares are
subject to this Agreement.

 

 

 

 

“Board” means the Board of Directors of the Company.

 

“Control” (including the terms “Controls,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Governance Committee” means the Governance Committee of the Board.

 

“Governmental Entity” means any court, governmental, regulatory or
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign.

 

“Investor Director” means the person listed on Exhibit A hereto, or any other
person designated to replace such person in accordance with the terms hereof.

 

“Investor Group” means the Investor and each of its Affiliates; provided,
however, that for purposes of this definition of Investor Group, neither the
Investor nor its Affiliates shall be considered to be an Affiliate of the
Company or any person Controlled by the Company.

 

“Law” means any law, rule, regulation, ordinance, code, judgment, order, treaty,
convention, governmental directive or other legally enforceable requirement,
U.S. or non-U.S., of any Governmental Entity, including common law.

 

“Necessary Action” means, with respect to a specified result, any and all
actions necessary to cause such result, including but not limited to executing
any and all agreements and instruments that are required to achieve such result
and making, or causing to be made, with any and all Governmental Entities, all
filings, registrations or similar actions that are required to achieve such
result (but solely to the extent such actions are permitted by Law).

 

“Non-Affiliated Directors” means a director who qualifies as “independent” under
the rules of the New York Stock Exchange or the rules of such other national
securities exchange on which the Common Stock is then listed or trading and who
is not the Investor Director.

 

“Organizational Documents” means the Company’s certificate of incorporation,
bylaws and certificates of designations, each as amended from time to time in
accordance with its terms.

 

“Permitted Transferee” means (i) any direct or indirect member of the Investor
who receives shares of Common Stock as a result of a distribution of Common
Stock by the Investor (or any subsequent distribution of such shares of Common
Stock by any such direct or indirect member of Investor) and (ii) any Affiliate
of the Investor.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

 



  4 

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Subject Policy” means each policy of the Board in place as of the Signing Date
that was in effect and applicable to the other directors (a copy of which was
provided to the Investor on or prior to the Signing Date or was available on the
Signing Date on EDGAR or the Company’s website at www.devonenergy.com), each
subsequent policy of the Board required by Law that is in effect and applicable
to all Non-Affiliated Directors, and each other subsequent policy of the Board
unless such policy would have the effect of excluding the Investor Director
named on Exhibit A from serving on the Board.

 

Section 1.2             Rules of Construction.

 

(a)           Unless the context requires otherwise: (i) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms; (ii) references to Articles and Sections refer to articles and sections
of this Agreement; (iii) the terms “include,” “includes,” “including” and words
of like import shall be deemed to be followed by the words “without limitation”;
(iv) the terms “hereof,” “hereto,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(v) unless the context otherwise requires, the term “or” is not exclusive and
shall have the inclusive meaning of “and/or”; (vi) defined terms herein will
apply equally to both the singular and plural forms and derivative forms of
defined terms will have correlative meanings; (vii) references to any Law or
statute shall include all rules and regulations promulgated thereunder, and
references to any Law or statute shall be construed as including any legal and
statutory provisions consolidating, amending, succeeding or replacing the
applicable Law or statute; (viii) references to any Person include such Person’s
successors and permitted assigns; and (ix) references to “days” are to calendar
days unless otherwise indicated.

 

(b)           The headings in this Agreement are for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any provision thereof.

 

(c)           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party that drafted
or caused this Agreement to be drafted.

 

Article II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1             Representations and Warranties. Each party hereto
represents and warrants to the other party as follows: (i) such party has full
legal right and capacity to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated by this
Agreement; (ii) this Agreement has been duly executed and delivered by such
party and the execution, delivery and performance of this Agreement by it and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by all Necessary Action on the part of such party and no other
actions or proceedings on the part of such party are necessary to authorize this
Agreement or to consummate the transactions contemplated by this Agreement;
(iii) this Agreement constitutes the valid and binding agreement of such party,
enforceable against such party in accordance with its terms; and (iv) the
execution and delivery of this Agreement by such party does not, and the
consummation of the transactions contemplated by this Agreement and the
compliance with the provisions of this Agreement will not, conflict with or
violate any Laws or agreements binding upon such party, nor require any
authorization, consent or approval of, or filing with, any Governmental Entity,
except, with respect to the Company, for filings with the SEC by the Company.

 



  5 

 

 

Article III

 

COVENANTS

 

Section 3.1             Designee.

 

(a)            On the Closing Date, the Company will take all Necessary Action
to cause the Investor Director listed in Exhibit A hereto to be appointed to the
Board.

 

(b)           From and after the Closing Date until the Board Designation
Expiration Date, the manner for selecting nominees for election to the Board
will be as follows, subject to Section 3.4:

 

(i)            In connection with each annual or special meeting of stockholders
of the Company at which directors are to be elected (each such annual or special
meeting, an “Election Meeting”), the Investor shall have the right to designate
for nomination one (1) Investor Director during any time that the Investor Group
Beneficially Own, and have collectively Beneficially Owned at all times from the
Closing Date through such Election Meeting, at least ten percent (10%) of the
outstanding shares of Common Stock.

 

(ii)            The Investor shall give written notice to the Governance
Committee of the Investor Director no later than the date that is ninety (90)
days before the first anniversary of the date that the Company’s annual proxy
for the prior year was first mailed to the Company’s stockholders and the
Investor shall provide, or cause such individual to provide, to the Company,
such information about such individual and the nomination to the Company at such
times as the Company may reasonably request in order to ensure compliance with
the applicable stock exchange rules and the applicable securities Laws, and to
enable the Board of any committee thereof to make determinations with respect to
the qualifications of the individual to be the Investor Director (the “Required
Information”); provided, however, that if the Investor fails to give such notice
or the Required Information in a timely manner, then the Investor shall be
deemed to have nominated the incumbent Investor Director in a timely manner. The
Investor shall also provide to the Company, upon reasonable request from the
Company and in connection with providing the Required Information, evidence
reasonably satisfactory to the Company that the Investor Group collectively
Beneficially Own the number of shares of Common Stock that would be required to
designate the Investor Director pursuant to this Section 3.1(b) then serving on
the Board or then being designated to the Board in connection with an Election
Meeting, as applicable.

 



  6 

 

 

(c)           From and after the Closing Date until the Board Designation
Expiration Date, the Company shall take all Necessary Actions to cause the Board
to include the Investor Director entitled to be designated by the Investor
pursuant to Section 3.1(b) and otherwise to reflect the Board composition
contemplated by Section 3.1, including the following: (i) at each Election
Meeting, include (x) the Investor Director entitled to be designated by the
Investor pursuant to Section 3.1(b) in the slate of nominees recommended by the
Board to the Company’s stockholders for election as directors, (ii) to solicit
proxies in order to obtain stockholder approval of the election of the Investor
Director, including causing officers of the Company who hold proxies (unless
otherwise directed by the Company stockholder submitting such proxy) to vote
such proxies in favor of the election of such Investor Director and (iii) to
cause the Investor Director to be elected to the Board, including recommending
that the Company’s stockholders vote in favor of the Investor Director in any
proxy statement used by the Company to solicit the vote of its stockholders in
connection with each Election Meeting.

 

(d)           If at any time the Investor Director is serving on the Board when
the Investor is not entitled to designate an Investor Director pursuant to
Section 3.1(b), then unless otherwise requested by the Board by action of the
Non-Affiliated Directors, the Investor shall promptly (and in any event prior to
the time the Board next takes any action, whether at a meeting or by written
consent) cause such Investor Director to resign from the Board.

 

(e)           On the earliest to occur of (the “Board Designation Expiration
Date”) (i) the Investor Group collectively Beneficially Owning less than ten
percent (10%) of the outstanding shares of Common Stock and (ii) such date that
the Investor delivers a written waiver of its rights under this Section 3.1 and
Section 3.2 to the Company (which shall be irrevocable) the Investor will have
no further rights under this Section 3.1 or Section 3.2.

 

(f)            For the avoidance of doubt and subject to Section 3.5 and
Section 3.7, the right granted to Investor to designate a member of the Board is
additive to, and not intended to limit in any way, the rights that the Investor
may have to nominate, elect or remove directors under the Organizational
Documents or Delaware General Corporation Law.

 

Section 3.2            Vacancies. Subject to Section 3.1 and Section 3.4, if at
any time there is no Investor Director serving on the Board and the Investor is
entitled to designate an Investor Director pursuant to Section 3.1(b), whether
due to the death, resignation, retirement, disqualification or removal from
office as a member of the Board of the Investor Director or otherwise, the Board
shall take all Necessary Action required to fill the vacancy resulting therefrom
with such replacement designated by the Investor as promptly as practicable. In
furtherance thereof, the Company and the Board shall use its reasonable best
efforts, if requested by the Investor on a timely basis, to fill such vacancy
prior to the time the Board next takes action on any other matter.

 

Section 3.3            Compensation; Indemnification. The Investor Director
shall be entitled to the same expense reimbursement and advancement, exculpation
and indemnification in connection with his or her role as a director as the
other members of the Board, as well as reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board or any
committee of the Board of which the Investor Director is a member, if any, in
each case to the same extent as the other members of the Board. The Investor
Director shall be also entitled to any retainer, equity compensation or other
fees or compensation paid to the non-employee directors of the Company for their
services as a director, including any service on any committee of the Board.

 



  7 

 

 

Section 3.4            Selection of the Investor Director; Committees.

 

(a)           The Investor Director’s service as a member of the Board must be
reasonably acceptable to the Governance Committee. The parties hereto agree that
the person listed on Exhibit A to this Agreement is qualified for service
pursuant to the foregoing sentence. Subject to applicable Law and stock exchange
rules, until the Board Designation Expiration Date, the Investor Director shall
be appointed to serve on the Governance Committee, subject to any limitations
imposed by Law or stock exchange rules (including with respect to director
independence requirements).

 

(b)           Notwithstanding anything to the contrary herein, the Investor
shall not be entitled to designate any Investor Director pursuant to
Section 3.1(a) to the Board if the Board or a committee thereof reasonably
determines that (i) the election of such Investor Director to the Board would
cause the Company to not be in compliance with applicable Law or (ii) such
Investor Director has been involved in any of the events that would be required
to be disclosed in a registration statement on Form S-1 pursuant to Item
401(f)(2)-(8) of Regulation S-K under the Securities Act of 1933 or is subject
to any order, decree or judgment of any Governmental Entity prohibiting service
as a director of any public company. In any such case described in
clauses (i) or (ii) of the immediately preceding sentence, the Investor shall
withdraw the designation of such proposed Investor Director, and, subject to the
requirements of this Section 3.4(b) be permitted to designate a replacement
therefor (which replacement Investor Director will also be subject to the
requirements of this Section 3.4(b)). The Company hereby agrees that the
Investor Director listed on Exhibit A to this Agreement would not be prohibited
from serving on the Board pursuant to clause (i) of the first sentence of this
Section 3.4(b).

 

(c)            Subject to Section 3.7, the Board may impose as a condition to
the Investor Director serving on the Board that such Investor Director agree to,
and be subject to, each Subject Policy. For the avoidance of doubt, no Subject
Policy shall modify any of the rights and obligations of the parties to this
Agreement, the Registration Rights Agreement between the parties dated as of the
date hereof, the Merger Agreement or any other agreement entered into between
the parties in connection with the transactions contemplated by the Merger
Agreement.

 



 

 8 

 



 

Section 3.5             Lock-up. The Investor shall not, without the prior
written consent of the Company, during the period commencing on the Closing Date
and continuing for one hundred and eighty (180) days after the Closing Date (the
“Lock-up Period”), (a) offer, pledge, sell, contract to sell, grant any option,
right or warrant to purchase, give, assign, hypothecate, pledge, encumber, grant
a security interest in, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, lend
or otherwise transfer or dispose of (including through any hedging or other
similar transaction) any economic, voting or other rights in or to the Issued
Shares, or otherwise transfer or dispose of, directly or indirectly, or
(b) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Issued Shares (any such
transaction described in clause (a) or (b) above, a “Transfer”). Notwithstanding
the foregoing, the restrictions set forth in this Section 3.5 shall not apply to
(i) Transfers involving in the aggregate no more than [●]1 shares of Common
Stock (as appropriately adjusted for any stock split, stock dividend or similar
transaction), (ii) Transfers to Permitted Transferees; provided, however, that
if such Permitted Transferee is EnCap or any of its Controlled Affiliates, EnCap
or such Controlled Affiliate must agree in an executed written agreement (a copy
of which will be delivered to the Company) for the benefit of the Company to be
bound by the terms of this Section 3.5 prior to such Transfer or distribution,
as applicable, and that any Permitted Transferee that is an Affiliate of EnCap
and does not otherwise qualify as a Permitted Transferee shall also agree that
such Person shall Transfer such shares of Common Stock back to EnCap if, during
the Lock-Up Period, such Person ceases to be an Affiliate of EnCap, or (iii) any
Transfers made in connection with any tender offer, exchange offer, merger,
consolidation or other similar transaction approved or recommended by the Board
or a committee thereof. Notwithstanding the foregoing, EnCap shall not be
entitled to distribute shares of Common Stock to its limited partners during the
Lock-Up Period. In connection with any Transfer to a Permitted Transferee, the
Company agrees to not take any action that would cause such Transfer to be
subject to requirements imposed by any “fair price,” “moratorium,” “control
share acquisition,” “business combination” or any other anti-takeover statute or
similar statute enacted under applicable Law (“Takeover Laws”), and, at the
request of the Investor, will take all reasonable steps within its control to
exempt (or ensure the continued exemption of) the Transfer from the Takeover
Laws of any state that purport to apply to such transaction.

 

Section 3.6             Waiver of Corporate Opportunities. It is hereby
acknowledged that members of the Investor Group participate in, and own and will
own substantial equity interests in other entities (existing and future) that
participate in, the energy industry (“Portfolio Companies”) and may make
investments and enter into advisory service agreements and other agreements from
time to time with those Portfolio Companies. Any individual who serves as the
Investor Director may also serve as an employee, partner, officer, director, or
member of the Investor Group or Portfolio Companies and, at any given time,
members of the Investor Group or Portfolio Companies may be in direct or
indirect competition with the Company and/or its subsidiaries. The Company
waives, to the maximum extent permitted by Law, the application of the doctrine
of corporate opportunity (or any analogous doctrine) with respect to the
Investor Group or Portfolio Companies or the Investor Director. As a result of
such waiver, no member of the Investor Group or Portfolio Companies, nor the
Investor Director, shall have any obligation to refrain from: (A) engaging in or
managing the same or similar activities or lines of business as the Company or
any of its subsidiaries or developing or marketing any products or services that
compete (directly or indirectly) with those of the Company or any of its
subsidiaries; (B) acquiring assets in the same or similar areas of operation and
lines of business of the Company; (C) investing in, owning or disposing of any
(public or private) interest in any Person engaged in the same or similar
activities or lines of business as, or otherwise in competition with, the
Company or any of its subsidiaries (including any member of the Investor Group,
a “Competing Person”); (D) developing a business relationship with any Competing
Person; or (E) entering into any agreement to provide any service(s) to any
Competing Person or acting as an officer, director, member, manager or advisor
to, or other principal of, any Competing Person, regardless (in the case of each
of clauses (A) through (E)) of whether such activities are in direct or indirect
competition with the business or activities of the Company or any of its
subsidiaries (the activities described in clauses (A) through (D) are referred
to herein as “Specified Activities”). To the fullest extent permitted by Law,
the Company hereby renounces (for itself and on behalf of its subsidiaries) any
interest or expectancy in, or in being notified of or offered an opportunity to
participate in, any Specified Activity that may be presented to or become known
to any member of the Investor Group or Portfolio Companies or the Investor
Director. Nothing in this Section 3.6 shall be construed to limit or waive any
right of the Company or any of its subsidiaries pursuant to any express written
agreement between the Company and/or one or more of its subsidiaries, on the one
hand, and any member of the Investor Group, any Portfolio Company, or any of
their respective employees, partners, officers, directors or members, on the
other hand.



 



 

1        Note to Draft: To be equal to 1/3 of the Issued Shares.

  



  9 

 

 

Section 3.7             Amendment to Organizational Documents. The Company shall
not amend, or propose to amend, the Organizational Documents in any manner that
is inconsistent with or would nullify or supersede any of the terms of this
Agreement or would prevent any party hereto from complying with its obligations
hereunder unless such proposed amendment is approved by the Investor.

 

Article IV

 

TERMINATION

 

Section 4.1             Termination. This Agreement (except with respect to the
rights and obligations under Section 3.6 hereof, which shall not be terminable)
shall terminate upon the earliest to occur of (a) the last to occur of (i) the
Board Designation Expiration Date and (ii) the expiration of the Lock-up Period,
(b) the Investor and its Permitted Transferees ceasing to own any shares of
Common Stock or (c) the mutual written consent of the parties. Notwithstanding
the foregoing, the rights and obligations provided under Section 5.10 shall
terminate upon the one-year anniversary of the Board Designation Expiration
Date.

 

Article V

 

MISCELLANEOUS

 

Section 5.1             Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be personally
delivered, sent by nationally recognized overnight courier, mailed by registered
or certified mail or be sent by facsimile or electronic mail to such party at
the address set forth below (or such other address as shall be specified by like
notice). Notices will be deemed to have been duly given hereunder if
(a) personally delivered, when received, (b) sent by nationally recognized
overnight courier, one business day after deposit with the nationally recognized
overnight courier, (c) mailed by registered or certified mail, five business
days after the date on which it is so mailed, and (d) sent by facsimile or
electronic mail, on the date sent so long as such communication is transmitted
before 5:00 p.m. in the time zone of the receiving party on a business day and
the receiving party affirmatively acknowledges receipt, otherwise, on the next
business day.

 



  10 

 

 

(a)If to the Company, to:

 

Devon Energy Corporation

333 West Sheridan Avenue

Oklahoma City, Oklahoma 73102

Attention: Jeffrey L. Ritenour; Lyndon C. Taylor; Edward Highberger

Email: Jeff.Ritenour@dvn.com; lyndon.taylor@dvn.com;

Edward.Highberger@dvn.com

 

If to the Investor, to:

 

  (b)Felix Investments Holdings II, LLC

 

1530 16th Street

Suite 500

Denver, Colorado 80202

Attention:     John D. McCready

E-mail:         johnm@felix-energy.com

 

(c)If to EnCap, to:

 

EnCap Energy Capital Fund X, L.P.

1100 Louisiana Street

Suite 4900

Houston, Texas 77002

Attention:     Douglas E. Swanson, Jr.

E-mail:         dswanson@encapinvestments.com

 

Section 5.2             Severability. The provisions of this Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

Section 5.3             Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall be considered one and the same agreement.

 

Section 5.4             Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement and supersedes all other prior
agreements, both written and oral, among the parties hereto with respect to the
subject matter hereof and (b) is not intended to confer upon any Person, other
than the parties hereto, any rights or remedies hereunder.

 

  11 

 

 

Section 5.5            Further Assurances.

 

(a)           Each party hereto shall execute, deliver, acknowledge and file
such other documents and take such further actions as may be reasonably
requested from time to time by the other parties hereto to give effect to and
carry out the transactions contemplated herein.

 

(b)           In the event that the Company or any of its successors or
permitted assigns engage in a merger, consolidation, equity security exchange or
similar transaction in which the Common Stock is converted into or exchanged for
equity securities in another entity, the Company (or such successor or permitted
assign) shall cause such other entity to enter into an agreement with the
Investor that provides the Investor with rights substantially similar to those
provided hereunder.

 

Section 5.6             Governing Law; Equitable Remedies. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with its
specific terms or was otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions and other
equitable remedies to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any of the Selected Courts (as
defined below), this being in addition to any other remedy to which they are
entitled at Law or in equity. Any requirements for the securing or posting of
any bond with respect to such remedy are hereby waived by each of the parties
hereto. Each party hereto further agrees that, in the event of any action for an
injunction or other equitable remedy in respect of such breach or enforcement of
specific performance, it will not assert the defense that a remedy at Law would
be adequate.

 

Section 5.7             Consent To Jurisdiction. With respect to any suit,
action or proceeding (“Proceeding”) arising out of or relating to this
Agreement, each of the parties hereto hereby irrevocably (a) submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware and the
United States District Court for the District of Delaware and the appellate
courts therefrom (the “Selected Courts”) and waives any objection to venue being
laid in the Selected Courts whether based on the grounds of forum non conveniens
or otherwise and hereby agrees not to commence any such Proceeding other than
before one of the Selected Courts; provided, however, that a party may commence
any Proceeding in a court other than a Selected Court solely for the purpose of
enforcing an order or judgment issued by one of the Selected Courts;
(b) consents to service of process in any Proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
international express carrier or delivery service, to their respective addresses
referred to in Section 5.1 hereof; provided, however, that nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by Law; and (c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT AND TO HAVE
ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 



  12 

 

 

Section 5.8            Amendments; Waivers.

 

(a)           No provision of this Agreement may be amended or waived unless
such amendment or waiver is in writing and signed (i) in the case of an
amendment, by each of the parties hereto, and (ii) in the case of a waiver, by
each of the parties against whom the waiver is to be effective.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

 

Section 5.9             Assignment. Neither this Agreement nor any of the rights
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of the other parties; provided, however, that the
Investor may assign any of its rights hereunder to any of its Affiliates to the
extent such Affiliate is Transferred Common Stock not in violation of the terms
of this Agreement and provided any such Affiliate execute a joinder to this
Agreement. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

 

Section 5.10           Confidentiality. Each of the Investor and EnCap shall
hold, and cause its Affiliates and its and their respective directors, managers,
officers, employees, agents, consultants, auditors, attorneys, financial
advisors, financing sources and other consultants and advisors
(“Representatives”) to hold, in strict confidence, unless disclosure to a
regulatory authority is necessary in connection with any necessary regulatory
approval, examination or inspection or unless disclosure is required by judicial
or administrative process or by other requirement of law or the applicable
requirements of any regulatory agency or relevant stock exchange (in which case,
other than in connection with a disclosure in connection with a routine audit or
examination by, or document request from, a regulatory or self-regulatory
authority, bank examiner or auditor, the party disclosing such information shall
provide the other party with prior written notice of such permitted disclosure),
all nonpublic records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the Company, East
or any of their respective subsidiaries furnished to it or the Investor Director
by or on behalf of the Company, East or any of their respective subsidiaries
(except to the extent that such information can be shown by the party receiving
such Information to have been (a) previously known by such party from other
sources; provided that such source was not known by such party to be bound by a
contractual, legal or fiduciary obligation of confidentiality to the other
party, (b) in the public domain through no violation of this Section 5.10 by
such party or (c) later lawfully acquired from other sources by the party to
which it was furnished), and no such party shall release or disclose such
Information to any other person, except its Representatives (excluding, for the
avoidance of doubt, any Portfolio Company, unless such Portfolio Company enters
into a joinder agreement with the Company), or use such Information other than
in connection with evaluating and taking actions with respect to such Person’s
ownership interest in the Company. The Company acknowledges and agrees that the
Investor and EnCap may, in the ordinary course of their respective businesses,
evaluate investments in the energy industry and that they are actively seeking
to invest in energy related projects in a variety of areas, including the
provision of fresh water and disposal of produced water in connection with oil
and gas exploration and development operations. The Company understands that the
Investor, EnCap and the Investor Director will retain certain mental impressions
of Information, which are indistinguishable from generalized industry knowledge.
Accordingly, the Company agrees that, subject to the terms of this Agreement,
the Investor, EnCap and the Investor Director are not precluded from pursuing
investments solely because of such retained mental impressions. Notwithstanding
any provision of this Agreement to the contrary, no provision of this Agreement
shall apply to any action taken independently by any Portfolio Company so long
as the Investor or EnCap has not provided such Portfolio Company with any
Information. For purposes of clarification, no such Portfolio Company shall be
deemed to have been provided with Information solely as a result of the
Investor, EnCap, any Investor Director or any Representative (whether such
Person has been provided with or has knowledge of Information) serving on the
board of such Portfolio Company (provided that such board member does not use
Information in connection with the business of such Portfolio Company).

 

[Signature page follows.]

 



  13 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  Devon Energy Corporation       By:       Name:     Title:

 





 

 

  Felix Investments Holdings II, LLC       By:       Name: John D. McCready    
Title: Chief Executive Officer

 





 

 

Accepted and acknowledged, solely for purposes of Section 2.1, Section 3.5,
Section 3.7 and Section 5.10 in this Agreement:

 

EnCap Energy Capital Fund X, L.P.       By: EnCap Equity Fund X GP, L.P.,    
General Partner of EnCap Energy     Capital Fund X, L.P.       By: EnCap
Investments L.P.,     General Partner of EnCap Equity Fund     X GP, L.P.      
By: EnCap Investments GP, L.L.C.,     General Partner of EnCap Investments L.P.
 

 

By:       Name: Douglas E. Swanson, Jr.     Title: Managing Partner  

 





 

 

EXHIBIT A

 

INITIAL INVESTOR DIRECTOR

 

1.D. Martin Phillips

 





 

 

Exhibit B

 





 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2020, is
by and among Devon Energy Corporation, a Delaware corporation (the “Company”),
Felix Investments Holdings II, LLC, a Delaware limited liability company (the
“Investor”), and the other Holders (as defined below) from time to time parties
hereto.

 

RECITALS:

 

WHEREAS, the Investor, the other Holders from time to time parties thereto and
WPX Energy, Inc., a Delaware corporation (“East” and together with the Investor
and the other Holders from time to time parties thereto, the “East RRA Parties”)
are party to that certain Registration Rights Agreement, dated as of March 6,
2020 (the “East Registration Rights Agreement”), pursuant to which, among other
things, East provided certain registration rights to the Holders of East Common
Stock (as defined below) issued to the Investor pursuant to the terms of that
certain Securities Purchase Agreement, dated as of December 15, 2019, between
East and the Investor;

 

WHEREAS, the Company and East have entered into that certain Agreement and Plan
of Merger, dated as of September 26, 2020, (as it may be amended or supplemented
from time to time, the “Merger Agreement”), by and among the Company, East
Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of the
Company (“Merger Sub”), and East, pursuant to which, among other things, on the
terms and subject to the conditions set forth in the Merger Agreement, Merger
Sub will merge with and into East (the “Merger”), which will survive as a
wholly-owned subsidiary of the Company, and the shares of East Common Stock will
be converted into shares of common stock, par value $0.10 per share, of the
Company (the “Common Stock”);

 

WHEREAS, in connection with, and effective upon, the date of the closing of the
Merger (the “Closing Date”), the Company has issued to the Investor the Issued
Shares (as defined below) and all of Investor’s shares of East Common Stock were
canceled in accordance with the terms of the Merger Agreement;

 

WHEREAS, in connection with the closing of the Merger, the Company is granting
to the Investor and the other Holders from time to time parties hereto, certain
registration rights with respect to the Issued Shares, as set forth in this
Agreement; and

 

WHEREAS, in connection with, and effective upon, entering into this Agreement,
the East RRA Parties are entering into that certain termination agreement, dated
the date hereof, pursuant to which the East RRA Parties agreed to terminate the
East Registration Rights Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 





 

 

Article I

 

DEFINITIONS

 

As used herein, the following terms shall have the following respective
meanings:

 

“Adoption Agreement” means an Adoption Agreement in the form attached hereto as
Exhibit A.

 

“Affiliate” means (a) as to any Person, other than an individual Holder, any
other Person who directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Person and
(b) as to any individual, (i) any Relative of such individual, (ii) any trust
whose primary beneficiaries are one or more of such individual and such
individual’s Relatives, (iii) the legal representative or guardian of such
individual or any of such individual’s Relatives if one has been appointed and
(iv) any Person controlled by one or more of such individual or any Person
referred to in clauses (i), (ii) or (iii) above. As used in this Agreement, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“ASR Filing” has the meaning set forth in Section 2.1(a).

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Texas or the
State of New York are authorized or required to be closed by law or governmental
action.

 

“Closing Date” has the meaning set forth in the recitals.

 

“Commission” means the Securities and Exchange Commission or any successor
governmental agency.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Securities” has the meaning set forth in Section 2.4(c)(i).

 

“East” has the meaning set forth in the recitals.

 

“East Common Stock” means the common stock of East, $0.01 par value per share.

 

“East Registration Rights Agreement” has the meaning set forth in the recitals.

 

“East RRA Parties” has the meaning set forth in the recitals.

 



3

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Felix Closing Date” means March 6, 2020.

 

“Holder” means any record holder of Registrable Securities.

 

“Holders Securities” has the meaning set forth in Section 2.2(c)(i).

 

“Indemnified Party” has the meaning set forth in Section 3.3.

 

“Indemnifying Party” has the meaning set forth in Section 3.3.

 

“Investor” has the meaning set forth in the introductory paragraph.

 

“Issued Shares” means the number of shares of Common Stock issued to the
Investor pursuant to the terms of the Merger Agreement.

 

“Losses” has the meaning set forth in Section 3.1.

 

“Majority Holders” shall mean, at any time, the Holder or Holders of more than
fifty percent (50%) of the Registrable Securities at such time.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Opt-Out Notice” has the meaning set forth in Section 2.4(b).

 

“Permitted Transferee” of a Holder means (i) any Affiliate of the Holder or
(ii) any direct or indirect partner, shareholder or member of the Holder or any
trust, family partnership or family limited liability company, the sole direct
or indirect beneficiaries, partners or members of which are the Holder or
Relatives of the Holder.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Piggyback Underwritten Offering” has the meaning set forth in Section 2.4(a).

 

“Piggybacking Holder” has the meaning set forth in Section 2.4(a).

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 



4

 

 

“Registrable Securities” shall mean (a) the Issued Shares and (b) any securities
issued or issuable with respect to the Issued Shares by way of distribution or
in connection with any reorganization or other recapitalization, merger,
consolidation or otherwise; provided, however, that a Registrable Security shall
cease to be a Registrable Security when (i) such share has been disposed of
pursuant to an effective Registration Statement, (ii) such share has been
disposed of under Rule 144 or any other exemption from the registration
requirements of the Securities Act as a result of which the Transferee thereof
does not receive “restricted securities” as defined in Rule 144 under the
Securities Act or (iii) such shares are freely tradeable by the Holder thereof
without volume or other limitations or requirements under Rule 144 and such
Holder and its Affiliates collectively hold less than 5% of the outstanding
shares of Common Stock.

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Article II, including, without limitation, all registration and filing
fees, printing expenses, road show expenses, fees and disbursements of counsel
and independent public accountants and independent petroleum engineers for the
Company, fees and expenses (including counsel fees) incurred in connection with
complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., fees of transfer agents and registrars, and
the reasonable fees and disbursements of one special legal counsel to represent
the Investor in an applicable Shelf Underwritten Offering or Piggyback
Underwritten Offering not to exceed $25,000 per Shelf Underwritten Offering or
Piggyback Underwritten Offering, but excluding any Selling Expenses.

 

“Registration Statement” means any registration statement of the Company filed
or to be filed with the Commission under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
and including pre- and post-effective amendments, and all exhibits and all
material incorporated by reference in such registration statement.

 

“Relative” means, with respect to any natural person: (a) such natural person’s
spouse, (b) any lineal descendant, parent, grandparent, great grandparent or
sibling or any lineal descendant of such sibling (in each case whether by blood
or legal adoption), and (c) the spouse of a natural person described in
clause (b) of this definition.

 

“Requesting Holder” has the meaning set forth in Section 2.2(a).

 

“Required Shelf Filing Date” means the 10th Business Day after the date of this
Agreement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Section 2.2 Maximum Number of Shares” has the meaning set forth in
Section 2.2(c).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. References to any rule under the
Securities Act shall be deemed to refer to any similar or successor rule or
regulation.

 



5

 

 

“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities and (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering.

 

“Selling Holder” means a Holder selling Registrable Securities pursuant to a
Registration Statement.

 

“Shelf Piggybacking Holder” has the meaning set forth in Section 2.2(b).

 

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

 

“Shelf Underwritten Offering” has the meaning set forth in Section 2.2(a).

 

“Shelf Underwritten Offering Request” has the meaning set forth in
Section 2.2(a).

 

“Suspension Period” has the meaning set forth in Section 2.3.

 

“Transfer” means any offer, sale, pledge, encumbrance, hypothecation, entry into
any contract to sell, grant of an option to purchase, short sale, assignment,
transfer, exchange, gift, bequest or other disposition, direct or indirect, in
whole or in part, by operation of law or otherwise. “Transfer,” when used as a
verb, and “Transferee” and “Transferor” have correlative meanings.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter for reoffer.

 

“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective Shelf Registration Statement (other than the Shelf Registration
Statement) or (ii) a Registration Statement, in each case relating to such
Piggyback Underwritten Offering.

 

“WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act).

 

Article II

 

REGISTRATION RIGHTS

 

Section 2.1             Shelf Registration.

 

(a)            As soon as practicable, and in any event on or prior to the
Required Shelf Filing Date, the Company shall prepare and file a “shelf”
registration statement under the Securities Act to permit the resale of the
Registrable Securities from time to time as permitted by Rule 415 under the
Securities Act (or any similar provision adopted by the Commission then in
effect) (the “Shelf Registration Statement”). If at the time of such filing, the
Company is a WKSI, the Registration Statement shall be an automatic shelf
registration statement that becomes effective upon filing with the Commission in
accordance with Rule 462(e) under the Securities Act (an “ASR Filing”). If the
Shelf Registration Statement does not qualify as an ASR Filing, the Company
shall use its commercially reasonable efforts to cause such Registration
Statement to become or be declared effective as soon as practicable after the
filing thereof and, in any event, within 45 days after the date of this
Agreement in the case of a Shelf Registration Statement on Form S-3 or 90 days
after the date of this Agreement in the case of a Shelf Registration Statement
on Form S-1. Following the effective date of the Shelf Registration Statement
that is not an ASR Filing, the Company shall notify the Holders of the
effectiveness of such Registration Statement.

 



6

 

 

(b)            The Shelf Registration Statement shall be on Form S-3 or, if
Form S-3 is not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of such Registrable Securities and shall contain a prospectus in such form as to
permit any Holder to sell such Registrable Securities pursuant to Rule 415 under
the Securities Act (or any successor or similar rule adopted by the Commission
then in effect) at any time beginning on the effective date for such
Registration Statement. The Shelf Registration Statement shall provide for the
distribution or resale pursuant to any method or combination of methods legally
available to the Holders.

 

(c)            The Company shall use its commercially reasonable efforts to
cause the Shelf Registration Statement to remain effective, and to be
supplemented and amended as promptly as practicable to the extent necessary to
ensure that the Shelf Registration Statement is available or, if not available,
that another Registration Statement is available (which Registration Statement
shall also be referred to herein as the Shelf Registration Statement), for the
resale of all the Registrable Securities until all of the Registrable Securities
have ceased to be Registrable Securities or the earlier termination of this
Agreement (as to all Holders).

 

(d)            When effective, the Shelf Registration Statement (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made).

 

Section 2.2              Underwritten Shelf Offering Requests.

 

(a)            In the event that any Holder or group of Holders elects to
dispose of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least $100
million from such Underwritten Offering (including proceeds attributable to any
Registrable Securities included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected by the Requesting Holders holding a majority of the shares
of Common Stock expected to be sold in such Underwritten Offering (and
reasonably acceptable to the Company) and shall take all such other reasonable
actions as are requested by the Managing Underwriter of such Underwritten
Offering and/or the Requesting Holders in order to expedite or facilitate the
disposition of such Registrable Securities and, subject to Section 2.2(c), the
Registrable Securities requested to be included by any Shelf Piggybacking Holder
(a “Shelf Underwritten Offering”); provided, however, that the Company shall
have no obligation to facilitate or participate (i) in more than two Shelf
Underwritten Offerings that are initiated by a Holder pursuant to this
Section 2.2 during any 12-month period (and no more than one Shelf Underwritten
Offering in any 120-day period) or (ii) in any Shelf Underwritten Offering if
the Company has conducted a Shelf Underwritten Offering in the preceding 120-day
period in which such Requesting Holder was eligible to exercise piggyback
registration rights pursuant to Section 2.4 and was not subject to cutback
pursuant to Section 2.4(c) to the number of Registrable Securities that the
Requesting Holder had requested be included in the Piggyback Underwritten
Offering.

 



7

 

 

(b)            If the Company receives a Shelf Underwritten Offering Request, it
will give written notice of such proposed Shelf Underwritten Offering to each
Holder (other than the Requesting Holder), which notice shall include the
anticipated filing date of the related Underwritten Offering Filing and, if
known, the number of shares of Common Stock that are proposed to be included in
such Shelf Underwritten Offering, and of such Holders’ rights under this
Section 2.2(b). Such notice shall be given promptly (and in any event not later
than two Business Day following receipt of the Shelf Underwritten Offering
Request); provided, that if the Shelf Underwritten Offering is a bought or
overnight Underwritten Offering and the Managing Underwriter advises the Company
and the Requesting Holder that the giving of notice pursuant to this
Section 2.2(b) would adversely affect the offering, no such notice shall be
required (and such Holders shall have no right to include Registrable Securities
in such bought or overnight Underwritten Offering); and provided further, that
the Company shall not so notify any such other Holder that has notified the
Company (and not revoked such notice) requesting that such Holder not receive
notice from the Company of any proposed Shelf Underwritten Offering. If such
notice is delivered pursuant to this Section 2.2(b), each such Holder shall then
have three Business Days (or one Business Day in the case of a bought or
overnight Underwritten Offering) after the date on which the Holders received
notice pursuant to this Section 2.2(b) to request inclusion of Registrable
Securities in the Shelf Underwritten Offering (which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Holder and such other information as is reasonably required to effect the
inclusion of such Registrable Securities) (any such Holder making such request,
a “Shelf Piggybacking Holder”). If no request for inclusion from a Holder is
received within such period, such Holder shall have no further right to
participate in such Shelf Underwritten Offering.

 

(c)            If the Managing Underwriter of the Shelf Underwritten Offering
shall inform the Requesting Holder of its belief that the number of Registrable
Securities requested to be included in such Shelf Underwritten Offering by the
Holders (and any other shares of Common Stock requested to be included by any
other Persons having registration rights with respect to such offering) would
materially adversely affect such offering, then the Company shall include in the
applicable Underwritten Offering Filing, to the extent of the total number of
Registrable Securities that the Company is so advised can be sold in such Shelf
Underwritten Offering without so materially adversely affecting such offering
(the “Section 2.2 Maximum Number of Shares”), Registrable Securities in the
following priority:

 



8

 

 

 

(i)           First, all Registrable Securities that the Holders requested to be
included therein (the “Holders Securities”) (pro rata among the Holders based on
the number of Registrable Securities each requested to be included), and

 

(ii)          Second, to the extent that the number of Holders Securities is
less than the Section 2.2 Maximum Number of Shares, the shares of Common Stock
requested to be included by any other Persons having registration rights with
respect to such offering, pro rata among such other Persons based on the number
of shares of Common Stock each requested to be included.

 

(d)          The Requesting Holders shall determine the pricing of the
Registrable Securities offered pursuant to any Shelf Underwritten Offering and
the applicable underwriting discounts and commissions and determine the timing
of any such Shelf Underwritten Offering, subject to Section 2.3.

 

(e)          Each Holder shall have the right to withdraw their Registrable
Securities from the Shelf Underwritten Offering at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of its request to withdraw.

 

Section 2.3           Delay and Suspension Rights. Notwithstanding any other
provision of this Agreement, the Company may (i) delay effecting a Shelf
Underwritten Offering or (ii) suspend the Holders’ use of any prospectus that is
a part of a Shelf Registration Statement upon written notice to each Holder
whose Registrable Securities are included in such Shelf Registration Statement
(provided that in no event shall such notice contain any material non-public
information regarding the Company) (in which event such Holder shall discontinue
sales of Registrable Securities pursuant to such Registration Statement but may
settle any then-contracted sales of Registrable Securities), in each case for a
period of up to 40 consecutive days, if the Board determines (A) that such delay
or suspension is in the best interest of the Company and its stockholders
generally due to a pending financing or other transaction involving the Company,
(B) that such registration or offering would render the Company unable to comply
with applicable securities laws or (C) that such registration or offering would
require disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential (any such period, a “Suspension
Period”); provided, however, that in no event shall any Suspension Periods
collectively exceed an aggregate of 60 days in any 180-day period or exceed an
aggregate of 90 days in any 12-month period; provided, further, that the number
of days that the Company may so delay or suspend in accordance with this
Section 2.3 in the 180-day period and 12-month period immediately following the
Closing Date shall be reduced by the number of days after the Required Shelf
Filing Date that the Shelf Registration Statement is declared or otherwise
becomes effective.

 



9

 

 

Section 2.4            Piggyback Registration Rights.

 

(a)          Subject to Section 2.4(c), if the Company at any time proposes to
file an Underwritten Offering Filing for an Underwritten Offering of shares of
Common Stock for its own account or for the account of any other Persons who
have or have been granted registration rights, other than the Holders (a
“Piggyback Underwritten Offering”), it will give written notice of such
Piggyback Underwritten Offering to each Holder, which notice shall include the
anticipated filing date of the Underwritten Offering Filing and, if known, the
number of shares of Common Stock that are proposed to be included in such
Piggyback Underwritten Offering, and of such Holders’ rights under this
Section 2.4(a). Such notice shall be given promptly (and in any event at least
five Business Days before the filing of the Underwritten Offering Filing or two
Business Days before the filing of the Underwritten Offering Filing in
connection with a bought or overnight Underwritten Offering). If such notice is
delivered to pursuant to this Section 2.4(a), each such Holder shall then have
four Business Days (or one Business Day in the case of a bought or overnight
Underwritten Offering) after the date on which the Holders received notice
pursuant to this Section 2.4(a) to request inclusion of Registrable Securities
in the Piggyback Underwritten Offering (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such Holder and
such other information as is reasonably required to effect the inclusion of such
Registrable Securities) (any such Holder making such request, a “Piggybacking
Holder”). If no request for inclusion from a Holder is received within such
period, such Holder shall have no further right to participate in such Piggyback
Underwritten Offering. Subject to Section 2.4(c), the Company shall use its
commercially reasonable efforts to include in the Piggyback Underwritten
Offering all Registrable Securities that the Company has been so requested to
include by the Piggybacking Holders; provided, however, that if, at any time
after giving written notice of a proposed Piggyback Underwritten Offering
pursuant to this Section 2.4(a) and prior to the execution of an underwriting
agreement with respect thereto, the Company or such other Persons who have or
have been granted registration rights, as applicable, shall determine for any
reason not to proceed with or to delay such Piggyback Underwritten Offering, the
Company shall give written notice of such determination to the Piggybacking
Holders and (i) in the case of a determination not to proceed, shall be relieved
of its obligation to include any Registrable Securities in such Piggyback
Underwritten Offering (but not from any obligation of the Company to pay the
Registration Expenses in connection therewith), and (ii) in the case of a
determination to delay, shall be permitted to delay inclusion of any Registrable
Securities for the same period as the delay in including the shares of Common
Stock to be sold for the Company’s account or for the account of such other
Persons who have or have been granted registration rights, as applicable.

 

(b)          Each Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Underwritten Offering
at any time prior to the execution of an underwriting agreement with respect
thereto by giving written notice to the Company of its request to withdraw. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
Piggyback Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Company shall not, and
shall not be required to, deliver any notice to such Holder pursuant to this
Section 2.4 and such Holder shall no longer be entitled to participate in any
Piggyback Underwritten Offering.

 

(c)          If the Managing Underwriter of the Piggyback Underwritten Offering
shall inform the Company of its belief that the number of Registrable Securities
requested to be included in such Piggyback Underwritten Offering, when added to
the number of shares of Common Stock proposed to be offered by the Company or
such other Persons who have or have been granted registration rights (and any
other shares of Common Stock requested to be included by any other Persons
having registration rights on parity with the Piggybacking Holders with respect
to such offering), would materially adversely affect such offering, then the
Company shall include in such Piggyback Underwritten Offering, to the extent of
the total number of securities which the Company is so advised can be sold in
such offering without so materially adversely affecting such offering, shares of
Common Stock in the following priority:

 



10

 

 

(i)           if the Piggyback Underwritten Offering is for the account of the
Company, first, all shares of Common Stock that the Company proposes to include
for its own account (the “Company Securities”), second, the shares of Common
Stock that the Piggybacking Holders propose to include (pro rata among the
Piggybacking Holders based on the number of shares of Common Stock each
requested to be included), and third, the shares of Common Stock that other
Persons who have or have been granted registration rights propose to include
(pro rata among such other Persons based on the number of shares of Common Stock
each requested to be included);

 

(ii)          if the notice of a Piggyback Underwritten Offering pursuant to
Section 2.4(a) is given on or prior to the third (3rd) anniversary of the Felix
Closing Date, the Piggyback Underwritten Offering is for the account of any
other Persons who have or have been granted registration rights, first, all
shares of Common Stock that the Piggybacking Holders propose to include (pro
rata among the Piggybacking Holders based on the number of shares of Common
Stock each requested to be included), second, the shares of Common Stock that
such other Persons propose to include (pro rata among such other Persons based
on the number of shares of Common Stock each requested to be included), and
third, the Company Securities; or

 

(iii)         if the notice of a Piggyback Underwritten Offering pursuant to
Section 2.4(a) is given after the third (3rd) anniversary of the Felix Closing
Date, the Piggyback Underwritten Offering is for the account of any other
Persons who have or have been granted registration rights, first, the shares of
Common Stock that such other Persons propose to include (pro rata among such
other Persons based on the number of shares of Common Stock each requested to be
included), second, all shares of Common Stock that the Piggybacking Holders
propose to include (pro rata among the Piggybacking Holders based on the number
of shares of Common Stock each requested to be included), and third, the Company
Securities.

 

Section 2.5           Participation in Underwritten Offerings.

 

(a)          In connection with any Underwritten Offering contemplated by
Section 2.2 or Section 2.4, the underwriting agreement into which each Selling
Holder and the Company shall enter into shall contain such representations,
covenants, indemnities (subject to Article III) and other rights and obligations
as are customary in Underwritten Offerings of securities by the Company, and the
Company shall be entitled to designate counsel for the underwriters. No Selling
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Selling Holder’s authority to enter into
such underwriting agreement and to sell, and its ownership of, the securities
being registered on its behalf, its intended method of distribution and any
other representation required by law.

 



11

 

 

(b)         Any participation by the Piggybacking Holders in a Piggyback
Underwritten Offering shall be in accordance with the plan of distribution of
the Company or the other Persons who have registration rights, as applicable.

 

(c)          In connection with any Piggyback Underwritten Offering in which any
Piggybacking Holder includes Registrable Securities pursuant to Section 2.4,
such Piggybacking Holder agrees (A) to supply any information reasonably
requested by the Company in connection with the preparation of a Registration
Statement and/or any other documents relating to such registered offering and
(B) to execute and deliver any agreements and instruments being executed by all
holders on substantially the same terms reasonably requested by the Company or
the Managing Underwriter, as applicable, to effectuate such registered offering,
including, without limitation, underwriting agreements (subject to
Section 2.5(a)), custody agreements, powers of attorney, questionnaires, and
lock-ups or “hold back” agreements pursuant to which such Piggybacking Holder
agrees with the Managing Underwriter not to sell or purchase any securities of
the Company for the shorter of (i) the same period of time following the
registered offering as is agreed to by the Company and the other participating
holders (not to exceed the shortest number of days that any director of the
Company, “executive officer” (as defined under Section 16 of the Exchange Act)
of the Company or any stockholder of the Company (other than a Holder or
director or employee of, or consultant to, the Company) who owns 10% or more of
the outstanding shares contractually agrees with the underwriters of such
Piggyback Underwritten Offering not to sell any securities of the Company
following such Piggyback Underwritten Offering) and (ii) 60 days from the date
of the execution of the underwriting agreement with respect to such Piggyback
Underwritten Offering.

 

Section 2.6           Registration Procedures.

 

(a)          In connection with its obligations under this Article II, the
Company will take all reasonably necessary action to facilitate and effect the
transactions contemplated thereby, including, but not limited to, the following:

 

(i)           promptly prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement until such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the Selling Holder or Selling Holder thereof
set forth in such Registration Statement;

 

(ii)          furnish to each Selling Holder, without charge, such number of
conformed copies of such Registration Statement and of each such amendment and
supplement thereto (in each case including, without limitation, all exhibits),
such number of copies of the prospectus contained in such Registration Statement
(including without limitation each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as such Selling Holder may reasonably request;

 



12

 

 

(iii)         if applicable, use its commercially reasonable efforts to register
or qualify all Registrable Securities and other securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions as each Selling Holder thereof shall reasonably request, to keep
such registration or qualification in effect for so long as such Registration
Statement remains in effect, and to take any other action which may be
reasonably necessary or advisable to enable such Selling Holder to consummate
the disposition in such jurisdictions of the securities owned by such Selling
Holder, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this clause (iii) be obligated
to be so qualified or to consent to general service of process in any such
jurisdiction;

 

(iv)        use its commercially reasonable efforts to provide to each Selling
Holder and any underwriters a copy of any customary auditor “comfort” letters,
legal opinions or reports of the independent petroleum engineers of the Company
relating to the oil and gas reserves of the Company;

 

(v)         promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and at
the request of any such Selling Holder promptly prepare and file or furnish to
such Selling Holder a reasonable number of copies of a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

 

(vi)        otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act, and shall furnish to each
such Selling Holder at least the Business Day prior to the filing thereof a copy
of any amendment or supplement to such Registration Statement or prospectus;

 

(vii)       provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement;

 



13

 

 

(viii)      in connection with the preparation and filing of any Registration
Statement or any sale of Registrable Securities in connection therewith, the
Company will give the Holders offering and selling thereunder, any underwriters
and their respective counsels the opportunity to review and provide comments on
such Registration Statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto (other than
amendments or supplements that do not make any material change in the
information related to the Company) (provided that the Company shall not file
any such Registration Statement including Registrable Securities or an amendment
thereto or any related prospectus or any supplement thereto to which such
Holders or any underwriter shall reasonably object in writing), and give each of
them, together with any underwriter, broker, dealer or sales agent involved
therewith, such access to its books and records and such opportunities to
discuss the business of the Company and its subsidiaries with its officers, its
counsel, the independent public accountants who have certified its financial
statements, and the independent petroleum engineers of the Company as shall be
necessary, in the opinion of the Holder’s and such underwriters’ (or broker’s,
dealer’s or sales agent’s, as the case may be) respective counsel, to conduct a
reasonable due diligence investigation within the meaning of the Securities Act;

 

(ix)         use its commercially reasonable efforts to prevent the issuance of
any order suspending the effectiveness of the Registration Statement, and, if
any such order suspending the effectiveness of such Registration Statement is
issued, shall promptly use its commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment;

 

(x)          promptly notify the Holders (i) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
the initiation or threat of any proceedings for that purpose, (ii) of any
delisting or pending delisting of the Common Stock by any national securities
exchange or market on which the Common Stock are then listed or quoted, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(xi)          cause all Registrable Securities covered by such Registration
Statement to be listed on any securities exchange on which the Common Stock is
then listed;

 

(xii)        enter into such customary agreements, including but not limited to
lock-up agreements by the Company (and, if reasonably requested by the Managing
Underwriter(s), the Company’s directors and “executive officers” (as defined
under Section 16 of the Exchange Act)) that extend through 60 days following the
entrance into the corresponding underwriting agreement, and to take such other
actions as the Holder or Holders shall reasonably request in order to expedite
or facilitate the disposition of such Registrable Securities; and

 

(xiii)        cause its officers to use their commercially reasonable efforts to
support the marketing of the Registrable Securities covered by the Registration
Statement (including, without limitation, participation in electronic or
telephonic “road shows”).

 



14

 

 

(b)          Each Holder agrees by acquisition of such Registrable Securities
that upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.6(a)(v), such Holder will forthwith
discontinue such Holder’s disposition of Registrable Securities pursuant to the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.6(a)(v) as filed
with the Commission or until it is advised in writing by the Company that the
use of such Registration Statement may be resumed, and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. The Company may provide appropriate stop orders to
enforce the provisions of this Section 2.6(b).

 

Section 2.7           Cooperation by Holders . The Company shall have no
obligation to include Registrable Securities of a Holder in any Registration
Statement or Underwritten Offering if such Holder has failed to timely furnish
such information as the Company may, from time to time, reasonably request in
writing regarding such Holder and the distribution of such Registrable
Securities that the Company determines, after consultation with its counsel, is
reasonably required in order for any registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

 

Section 2.8            Expenses. The Company shall be responsible for all
Registration Expenses incident to its performance of or compliance with its
obligations under this Article II. Each Selling Holder shall pay its pro rata
share of all Selling Expenses in connection with any sale of its Registrable
Securities hereunder.

 

Section 2.9           Additional Rights. The Company is not currently a party to
and shall not hereafter enter into any agreement with respect to its securities
that in any way violates or subordinates rights granted to the Holders by this
Agreement without the prior written consent of the Majority Holders.

 

Article III

 

INDEMNIFICATION AND CONTRIBUTION

 

Section 3.1           Indemnification by the Company. The Company will indemnify
and hold harmless each Holder, its officers and directors and each Person (if
any) that controls such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages, liabilities, costs (including costs of preparation and
attorneys’ fees and any legal or other fees or expenses incurred by such Person
in connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (“Losses”) as incurred, caused
by, arising out of or based upon, resulting from or related to any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, any filing made in
connection with the qualifications of the offering under the securities or other
blue sky laws of any jurisdiction in which Registrable Securities are offered,
or any other offering document (including any related notification, or the like)
incident to any such registration, qualification, or compliance, or based on any
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus, in the light of the circumstances under which such
statement is made), or any violation by the Company of this Agreement, the
Securities Act or the Exchange Act, or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance,
provided, however, that such indemnity shall not apply to that portion of such
Losses caused by, or arising out of, any untrue statement, or alleged untrue
statement or any such omission or alleged omission, to the extent such statement
or omission was made in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of such Holder expressly for
use therein.

 



15

 

 

Section 3.2           Indemnification by the Holders. Each Holder agrees to
indemnify and hold harmless the Company, its officers and directors and each
Person (if any) that controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all Losses caused by, arising out of, resulting from or related
to any untrue statement or alleged untrue statement of a material fact contained
in any Registration Statement or prospectus relating to Registrable Securities
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statement is
made), only to the extent such statement or omission was made in reliance upon
and in conformity with information furnished in writing by or on behalf of such
Holder expressly for use therein.

 

Section 3.3           Indemnification Procedures. In case any Proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 3.1 or
Section 3.2, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Article III, except to the extent the Indemnifying Party is actually
and materially prejudiced by such failure to give notice), and the Indemnifying
Party shall be entitled to participate in such Proceeding and, unless in the
reasonable opinion of outside counsel to the Indemnified Party a conflict of
interest between the Indemnified Party and Indemnifying Party may exist in
respect of such claim, to assume the defense thereof jointly with any other
Indemnifying Party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
the Indemnifying Party to such Indemnified Party that it so chooses, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the Indemnifying Party fails to assume the defense or
employ counsel reasonably satisfactory to the Indemnified Party, (ii) if such
Indemnified Party who is a defendant in any action or Proceeding that is also
brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party that
are not available to the Indemnifying Party or (iii) if representation of both
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct then, in any such case, the Indemnified Party
shall have the right to assume or continue its own defense as set forth above
(but with no more than one firm of counsel for all Indemnified Parties in each
jurisdiction, except to the extent any Indemnified Party or Parties reasonably
shall have concluded that there may be legal defenses available to such party or
parties that are not available to the other Indemnified Parties or to the extent
representation of all Indemnified Parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct) and the
Indemnifying Party shall be liable for any expenses therefor. No Indemnifying
Party shall, without the written consent of the Indemnified Party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any Indemnified Party.

 



16

 

 

Section 3.4            Contribution.

 

(a)          If the indemnification provided for in this Article III is
unavailable to an Indemnified Party in respect of any Losses in respect of which
indemnity is to be provided hereunder, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall to the fullest extent permitted by
law contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of such party in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company (on the one hand) and a Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(b)          The Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Article III were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 3.4(a). The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in Section 3.4(a) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Article III, no Holder
shall be liable for indemnification or contribution pursuant to this Article III
for any amount in excess of the net proceeds of the offering received by such
Holder, less the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

Article IV

 

RULE 144; ASSISTANCE WITH TRANSFERS.

 

Section 4.1           Rule 144.

 



17

 

 

 

(a)            With a view to making available the benefits of certain rules and
regulations of the Commission that may permit the resale of the Registrable
Securities without registration, the Company agrees to use its commercially
reasonable efforts to:

 

(i)            make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;

 

(ii)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

 

(iii)          so long as a Holder owns any Registrable Securities, furnish
(i) to the extent accurate, forthwith upon request, a written statement of the
Company that it has complied with the reporting requirements of Rule 144 under
the Securities Act and (ii) unless otherwise available via the Commission’s
EDGAR filing system, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Section 4.2     Assistance with Transfers. In connection with any sale or
transfer of Registrable Securities by any Holder, including any sale or transfer
pursuant to Rule 144 and other rules and regulations of the Commission that may
at any time permit a Holder of Registrable Securities to sell securities of the
Company to the public without registration, the Company shall, to the extent
allowed by law, take any and all action necessary or reasonably requested by
such Holder in order to permit or facilitate such sale or transfer, including,
without limitation, at the sole expense of the Company, by (i) issuing such
directions to any transfer agent, registrar or depositary, as applicable,
(ii) delivering such opinions to the transfer agent, registrar or depositary as
are customary for the transaction of this type and are reasonably requested by
the same, and (iii) taking or causing to be taken such other actions as are
reasonably necessary (in each case on a timely basis) in order to cause any
legends, notations or similar designations restricting transferability of the
Registrable Securities held by such Holder to be removed and to rescind any
transfer restrictions with respect to such Registrable Securities; provided,
however, that such Holder shall deliver to the Company, in form and substance
reasonably satisfactory to the Company, representation letters regarding such
Holder's compliance with such rules and regulations, as may be applicable. In
addition, the Company, at its sole expense, shall use commercially reasonable
efforts to remove any restrictive legend on any shares of Common Stock that are
Registrable Securities upon request by the Holder if (A) such shares of Common
Stock are sold pursuant to an effective registration statement or (B) a
registration statement covering the resale of such shares of Common Stock is
effective under the Securities Act and the applicable Holder delivers to the
Company a representation letter agreeing that such shares of Common Stock will
be sold under such effective registration statement.

 



 18 

 

 

Article V

 

TRANSFER OR ASSIGNMENT OF RIGHTS

 

The rights to cause the Company to register Registrable Securities under
Article II of this Agreement may be transferred or assigned by each Holder to
one or more Transferees or assignees of Registrable Securities if such
Transferee is (i) a Permitted Transferee or (ii) acquiring at least $100 million
of Registrable Securities as determined by reference to the volume weighted
average price for such Registrable Securities on any securities exchange or
market on which the Common Stock are then listed or quoted for the five trading
days immediately preceding the applicable determination date (the “5-Day VWAP”)
and such Transferee has delivered to the Company a duly executed Adoption
Agreement; provided, that a Holder’s rights under Section 2.2 and Section 2.4
may only be transferred if such Transferee is (i) an Affiliate of the Investor;
or (ii) is acquiring at least $100 million of Registrable Securities as
determined by the 5-Day VWAP.

 

Article VI

 

MISCELLANEOUS

 

Section 6.1     Termination. This Agreement shall terminate as to any Holder,
when such Holder no longer owns any shares of Common Stock that constitute
Registrable Securities; provided, however, that Article III shall survive any
termination hereof.

 

Section 6.2     Severability. If any provision of this Agreement shall be
determined to be illegal and unenforceable by any court of law, the remaining
provisions shall be severable and enforceable in accordance with their terms.

 

Section 6.3     Remedies. In the event of actual or potential breach by the
Company of any of its obligations under this Agreement, each Holder, in addition
to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

Section 6.4     Governing Law; Waiver of Jury Trial.

 

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of laws that would direct the application of the laws of another
jurisdiction.

 

(b)            THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANOTHER IN ANY MATTER WHATSOEVER
ARISING OUT OF OR IN RELATION TO OR IN CONNECTION WITH THIS AGREEMENT. FURTHER,
NOTHING HEREIN SHALL DIVEST A COURT OF COMPETENT JURISDICTION OF THE RIGHT AND
POWER TO GRANT A TEMPORARY RESTRAINING ORDER, TO GRANT TEMPORARY INJUNCTIVE
RELIEF, OR TO COMPEL SPECIFIC PERFORMANCE OF ANY DECISION OF AN ARBITRAL
TRIBUNAL MADE PURSUANT TO THIS PROVISION.

 



 19 

 

 

Section 6.5     Adjustments Affecting Registrable Securities. The provisions of
this Agreement shall apply to any and all shares of capital stock of the Company
or any successor or assignee of the Company (whether by merger, consolidation,
sale of assets or otherwise) that may be issued in respect of, in exchange for
or in substitution for the Registrable Securities, by reason of any stock
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, consolidation or otherwise in such a manner and with such appropriate
adjustments as to reflect the intent and meaning of the provisions hereof and so
that the rights, privileges, duties and obligations hereunder shall continue
with respect to the capital stock of the Company as so changed.

 

Section 6.6     Binding Effects; Benefits of Agreement. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns and each Holder and its successors and assigns. Except as provided in
Article V, neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned or transferred, by operation of law or otherwise, by
any Holder without the prior written consent of the Company.

 

Section 6.7     Notices. All notices or other communications that are required
or permitted hereunder shall be in writing and shall be deemed to have been
given if (i) personally delivered, (ii) sent by nationally recognized overnight
courier, (iii) sent by registered or certified mail, postage prepaid, return
receipt requested or (iv) email, addressed as follows:

 

(a)           If to the Company, to:

 

Devon Energy Corporation 

333 West Sheridan Avenue 

Oklahoma City, Oklahoma 73102 

Attention: Jeffrey L. Ritenour; Lyndon C. Taylor; Edward Highberger 

Email: Jeff.Ritenour@dvn.com; lyndon.taylor@dvn.com; Edward.Highberger@dvn.com

 

with copies to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
1000 Louisiana Street
Suite 6800
Houston, Texas 77002
Attention: Frank Ed Bayouth II
Email: Frank.Bayouth@skadden.com

 



 20 

 

 

(b)           If to the Investor, to

 

Felix Investments Holdings II, LLC
1530 16th Street
Suite 500
Denver, Colorado 80202
Attention:     John D. McCready
Email:     johnm@felix-energy.com

 

with copies to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention:     Douglas E. McWilliams and W. Matthew Strock
E-mail:     dmcwilliams@velaw.com; mstrock@velaw.com

 

(c)           If to any other Holders, to their respective addresses set forth
on the applicable Adoption Agreement;

 

or to such other address as the party to whom notice is to be given may have
furnished to such other party in writing in accordance herewith. Any such
communication shall be deemed to have been received (i) when delivered, if
personally delivered, (ii) on the date sent if delivered by e-mail on a Business
Day, or if not sent on a Business Day, on the first Business Day thereafter,
(iii) the next Business Day after delivery, if sent by nationally recognized
overnight courier, and (iv) on the third (3rd) Business Day following the date
on which the piece of mail containing such communication is posted, if sent by
first-class mail.

 

Section 6.8     Modification; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by the Company and the
Majority Holders. No course of dealing between the Company and the Holders (or
any of them) or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any party to this Agreement. The failure of any party to
enforce any of the provisions of this Agreement will in no way be construed as a
waiver of such provisions and will not affect the right of such party thereafter
to enforce each and every provision of this Agreement in accordance with its
terms.

 

Section 6.9     Entire Agreement. Except as otherwise expressly provided herein,
this Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection therewith.

 

Section 6.10      Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts taken together shall constitute but one
agreement.

 

[signature page follows]

 



 21 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its undersigned duly authorized representative as of the date first written
above.

 

  DEVON ENERGY CORPORATION     By:       Name:     Title:

 

Signature Page To Registration Rights Agreement

 



  

 

 

  FELIX INVESTMENTS HOLDINGS II,   LLC     By:       Name: John D. McCready    
Title: Chief Executive Officer

 

Signature Page To Registration Rights Agreement

 



  

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
transferee (“Transferee”) pursuant to the terms of the Registration Rights
Agreement, dated as of [●], 2020, among Devon Energy Corporation (the
“Company”), Felix Investment Holdings II, LLC and the Holders party thereto (as
amended from time to time, the “Registration Rights Agreement”). Terms used and
not otherwise defined in this Adoption Agreement have the meanings set forth in
the Registration Rights Agreement.

 

By the execution of this Adoption Agreement, the Transferee agrees as follows:

 

2.Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
shares of Common Stock of the Company, subject to the terms and conditions of
Registration Rights Agreement, among the Company and the Holders party thereto.

 

3.Agreement. Transferee (i) agrees that the shares of Common Stock of the
Company acquired by Transferee shall be bound by and subject to the terms of the
Registration Rights Agreement, pursuant to the terms thereof, and (ii) hereby
adopts the Registration Rights Agreement with the same force and effect as if
he, she or it were originally a party thereto.

 

4.Notice. Any notice required as permitted by the Registration Rights Agreement
shall be given to Transferee at the address listed beside Transferee’s signature
below.

 

5.Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption Agreement to acknowledge its fairness and that it is in such
spouse’s best interest, and to bind such spouse’s community interest, if any, in
the shares of Common Stock and other securities referred to above and in the
Registration Rights Agreement, to the terms of the Registration Rights
Agreement.

 

Signature:                       Address:   Contact Person:   Telephone No:  
Email:  

 



  

 